Citation Nr: 1513230	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability (claimed as residuals from lower back injury).

2.  Entitlement to service connection for a left ankle disability (claimed as residuals from left ankle injury).

3.  Entitlement to service connection for a left knee disability, to include osteoarthritis of the left knee (claimed as residuals from left knee injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1964 to November 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Subsequent to the last Supplemental Statement of the Case (SSOC) issued in October 2012, additional documents were received.  In a February 2013 response, the Veteran waived initial review by the agency of original jurisdiction (AOJ) for any documents he subsequently submitted.  Documents that were received included those that the Veteran had sent to a congressional representative.  Nevertheless, as the Veteran's claims are being remanded the AOJ will have the opportunity to consider these documents in the first instance.    
 
A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The issue of entitlement to service connection for a left leg disability has been raised by the record in the Veteran's September 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) and reiterated in an October 2011 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for low back, left knee and left ankle disabilities, which he contends are the residuals of an in-service injury he sustained related to an incident of jumping off a truck.  See Veteran's September 2010 VA Form 21-526 (referencing "disembarking from truck - at 40 mi[les] per hour - hit the ground rolling"); Veteran's July 2012 Notice of Disagreement (referencing jumping off a truck with a 60 pound pack and rifle and injuring his back, knee and ankle).  The Veteran stated on his December 2012 VA Form 9 (Appeal to Board of Veterans' Appeals) that he "was hurt in service and have pain and suffering for over (48) years." 

The RO obtained service treatment records (STRs), but they appear to be incomplete, as the Veteran submitted additional STRs that the RO did not obtain.  One such STR is what appears to be the second page of the Veteran's entrance examination report, which contained a date stamp of February 1964.  The "notes" section stated that the Veteran "says his back hurts all the time," but referenced a December 1963 orthopedic consultation that found the Veteran "qualified."  Nothing was listed under the "summary of defects and diagnoses" section and the "physical profile" PULHES section noted all 1s.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Additionally, the Veteran submitted two STRs dated July 7, 1965.  The first referenced the Veteran having "intermittent trouble" with his left knee for the "past year after jumping off truck."  This note also referenced "[p]ain medial aspect [left] ankle 1 [year] since jumping off truck" and that the Veteran had a history of laceration of the left ankle as a child, but that orthopedic consult upon induction in December 1963 was negative for this complaint and physical examination was within normal limits. The note finally stated "[t]o ortho "cl[inic]."  The other July 7, 1965 STR was an orthopedic consultation sheet, which in the "reason for request" section referenced the Veteran's left ankle pain for the past year and that he had a history of lacerations of "'tendons' in this area as child."  It was noted again that an orthopedic consult upon induction in December 1963 revealed no abnormality for this problem and that physical exam was within normal limits, except for a scar on the left ankle.  A provisional diagnosis of pain left ankle was noted.  The "consultation report" section of the STR, which was dated July 20, 1965, only referenced the Veteran's right ankle, even though the reason for request related to the left ankle.  For the right ankle, range of motion was noted as complete and full and x-rays were noted to be negative.  It was noted that the Veteran was to be reassured all was well and that arch supports were provided.

Upon review, the Board concludes that remand is required for additional VA medical examination.  Initially, the Veteran was not afforded a VA examination with respect to his claim for entitlement to service connection for a low back disability.  Various records contain a current diagnosis relating to the Veteran's low back, to include the December 2011 left knee VA examination report and opinion referencing lumbar degenerative disc disease and a May 2012 VA treatment note containing an assessment of lumbar stenosis with radiculopathy.  The Veteran has stated that he hurt his back while jumping off a truck in-service.  The STRs discussed above reference such an incident, but do not specifically include any reference to the Veteran's low back.  The Veteran is competent to report that he injured his back in-service while jumping off a truck and as the contemporaneous STRs reference such an incident, the Board finds the Veteran's statements regarding an in-service injury to his back to be credible.  In light of the Veteran's competent and credible testimony as to an in-service back injury from jumping off a truck, the Board finds that a VA examination is warranted to determine whether his current low back disability is related to the in-service incident of jumping off a truck.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, as referenced above, the partial February 1964 entrance examination report referenced the Veteran stating that his back hurt all the time.  This raises the issue of whether the Veteran had a low back disability that pre-existed service.  While the Veteran's back was referenced in the partial February 1964 entrance examination report, no diagnosis was provided and thus the Veteran is presumed sound with respect to his back.  See 38 C.F.R. § 3.304(b)(1) (2014).  As such, on remand, a VA examiner must obtain a complete history from the Veteran regarding his low back, including any symptoms present prior to service, and must address whether low back disease or injury clearly and unmistakably preexisted service, and if so, whether such disease or injury clearly and unmistakably did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service (i.e., the disorder was not aggravated by service).  

With respect to the Veteran's claims for entitlement to service connection for a left ankle and left knee disability, the Veteran was afforded VA examinations for these claims in December 2011.  The opinions provided suggested that both conditions may be related to the Veteran's low back disability and as such, these claims are thus inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Further, while on remand, an additional VA examination and opinion is required for the Veteran's left ankle and left knee disabilities.  With respect to the Veteran's left ankle disability claim, the December 2011 VA examination report is unclear as to what is the correct diagnosis for the Veteran's left ankle.  The examination report indicated under the "Diagnosis" section that the Veteran did not now have or ever had an ankle condition.  In the rationale of the opinion provided however, the examiner referenced "[m]inimal degenerative changes at the...talo tibial joint."  As such, on remand, the examiner is initially asked to clearly provide a diagnosis for any left ankle disability present.  In addition, the July 7, 1965 STRs raise the issue of whether the Veteran had a left ankle disability that preexisted service.  The partial February 1964 entrance examination report did not reference the Veteran's left ankle and thus the Veteran is presumed sound with respect to his left ankle.  On remand, a VA examiner must obtain a complete history from the Veteran regarding his left ankle, including any symptoms present prior to service, and must address whether a left ankle disease or injury clearly and unmistakably preexisted service, and if so, whether such disease or injury clearly and unmistakably did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service (i.e., the disorder was not aggravated by service).  

With respect to the Veteran's claims for entitlement to service connection for a left ankle and left knee disability, as noted above, the December 2011 VA examination report and opinions suggested that both conditions may be related to the Veteran's low back disability.  As such, on remand, an opinion is also required that addresses whether the Veteran's left ankle and left knee disabilities were caused or aggravated by the Veteran's low back disability.  Additionally, while the December 2011 VA examination reports contained opinions with respect to direct service connection, these opinions did not appear to take into account the Veteran's competent lay testimony as to experiencing pain since service and thus additional opinions with respect to direct service connection must also be provided.  

Also, outstanding VA treatment records must be obtained.  The January 2013 SSOC referenced "[e]lectronic review" of VA treatment dating to January 2013 from the Fresno VA Medical Center (VAMC), but the most recent VA treatment of record is from July 2012.  Also, VA treatment progress notes from the Fresno VAMC date back to September 2005, but it appears that earlier VA treatment records may be available, as imaging results (but not progress notes) are of record dating to October 2003.  In addition, the Veteran also submitted VA treatment records from the 1980s that appear to be from the Fresno VAMC, but as they were submitted by the Veteran, it is unclear if all available VA treatment records were obtained.  As such, any available VA treatment records from the Fresno VAMC dating prior to September 2005 must be obtained.  

Finally, the Board notes that the Veteran has submitted limited private medical records from Dr. Thurston and Valley Orthopedic.  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include dated from July 2012 and prior to September 2005 from the Fresno VA Medical Center (VAMC).  

2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records (to include from Dr. Thurston and Valley Orthopedic) or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's low back, left knee and left ankle disabilities.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

With respect to the Veteran's low back, the examiner 
must provide an opinion addressing the following:

a.  Whether a low back injury or disease clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.

b.  If and only if the examiner determines that a low back injury or disease clearly and unmistakably pre-existed service, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c.  If the examiner finds that the disorder clearly and unmistakably pre-existed service but responds in the negative to "b," then is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability is related to the pre-existing low back disease or injury that was aggravated during service.  

d.  If responses to question "a"  or "b" are negative, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease or injury.  For the purposes of the opinion, the examiner should accept as a fact that the Veteran was involved in an in-service incident jumping from a truck that injured his back.  

While review of the entire claims file is required, attention is invited to the July 7, 1965 STRs, the Veteran's spouse's November 2010 statement that she had been married to the Veteran for 47 years and she had seen his back get worse since discharge from service and the December 2012 VA Form 9 (Appeal to Board of Veterans' Appeals) where the Veteran stated that he "was hurt in service and have pain and suffering for over (48) years." 
  
With respect to the Veteran's left ankle, the examiner 
must initially clearly provide a diagnosis for any left ankle disability that the Veteran may have.  See December 2011 VA examination report diagnosis of minimal degenerative changes at the talo tibial joint.

The examiner must provide an opinion addressing the following:

e.  Whether a left ankle injury or disease clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.

f.  If and only if the examiner determines that a left ankle injury or disease clearly and unmistakably pre-existed service, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress).

g.  If the examiner finds that the disorder clearly and unmistakably pre-existed service but responds in the negative to "f," then is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current left ankle disability is related to the pre-existing left ankle disease or injury that was aggravated during service.  

h.  If either response to question "e" or "f" is negative, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the left ankle disability had its clinical onset during active service or is related to any in-service disease or injury, to include an in-service incident of jumping from a truck.  

While review of the entire claims file is required, attention is again invited to the July 7, 1965 STRs and the December 2012 VA Form 9 where the Veteran stated that he "was hurt in service and have pain and suffering for over (48) years."  

i.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left ankle disability is due to or caused by the Veteran's low back disability?

While review of the entire claims file is required, attention is invited to the December 2011 VA examination report and opinion addressing the Veteran's left ankle that referenced the Veteran's left ankle pain as being "radicular (from spinal origin) in nature."  

j.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left ankle disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's low back disability?

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's left ankle disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to Veteran's low back disability.  

With respect to the Veteran's left knee, the examiner must provide an opinion addressing the following:

k.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left knee disability had its clinical onset during active service or is related to any in-service disease or injury, to include an in-service incident of jumping from a truck.  

While review of the entire claims file is required, attention is again invited to the July 7, 1965 STRs and the December 2012 VA Form 9 where the Veteran stated that he "was hurt in service and have pain and suffering for over (48) years."  

l.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left knee disability is due to or caused by the Veteran's low back disability?

While review of the entire claims file is required, attention is invited to the December 2011 VA examination report and opinion addressing the Veteran's left knee that stated that "the root cause of the pain may be from his back condition."    

m.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left knee disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's low back disability?

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to Veteran's low back disability.  

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






